Opinion filed August 13, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-20-00057-CV
                                    __________

               IN THE INTEREST OF C.M.A.S., A CHILD

                     On Appeal from the 318th District Court
                             Midland County, Texas
                        Trial Court Cause No. FM 65,556


                      MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of C.M.A.S.’s mother and father.       See TEX. FAM. CODE ANN.
§ 161.001 (West Supp. 2019). The father filed a notice of appeal. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal presents no issues of arguable merit
and is therefore frivolous. The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. See In re
Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In light of a holding by the
Texas Supreme Court, however, an Anders motion to withdraw “may be premature”
if filed in the court of appeals under the circumstances presented in this case. See In
re P.M., 520 S.W.3d 24, 27 (Tex. 2016). The court in P.M. stated that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” Id. at 27–28.
        Appellant’s counsel provided Appellant with a copy of the brief and the
motion to withdraw. In compliance with Kelly v. State, 436 S.W.3d 313, 318–20
(Tex. Crim. App. 2014), counsel provided Appellant with a copy of the record in this
cause and informed Appellant of his right to review the record and file a pro se
response to counsel’s brief. We conclude that Appellant’s counsel has satisfied his
duties under Anders, Schulman, and Kelly.
        We note that Appellant has filed a pro se response to counsel’s Anders brief
and motion to withdraw. In his pro se response, Appellant questions the assistance
that he received from his appointed attorneys. Following the procedures outlined in
Anders and Schulman, we have independently reviewed the record in this cause, and
we agree that the appeal is frivolous. However, in light of P.M., we must deny the
motion to withdraw that was filed by Appellant’s court-appointed counsel. See P.M.,
520 S.W.3d at 27.
        Accordingly, we deny counsel’s motion to withdraw, and we affirm the trial
court’s order of termination.


                                                                   PER CURIAM
August 13, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2